Citation Nr: 9922538	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-29 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1954.  He died on June [redacted], 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision from 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
the cause of the veteran's death and eligibility to 
dependents' educational assistance under the provisions of 38 
U.S.C.A. Chapter 35.  A notice of disagreement was received 
in June 1997.  A statement of the case was issued in July 
1997.  A substantive appeal was received in September 1997.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1996.  The death 
certificate lists the cause of death as prostate cancer of 
four years duration.  No autopsy was performed.

2.  At the time of the veteran's death, service connection 
was in effect for a duodenal ulcer, rated 20 percent 
disabling, and dermatophytosis of both feet, rated 10 percent 
disabling.

3.  Competent medical evidence which links prostate cancer to 
service has not been submitted.

4.  Competent medical evidence linking the veteran's service-
connected duodenal ulcer or dermatophytosis to the cause of 
the veteran's death has not been submitted.

5.  Competent medical evidence has not been submitted which 
shows the veteran's service-connected duodenal ulcer or 
dermatophytosis had any affect on the prostate cancer which 
caused the veteran's death.

6.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

7.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, nor did he die as the result of a service- 
connected disability.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law. 38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

The appellant, the veteran's widow, claims that the veteran's 
service-connected disabilities contributed to his death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a malignant tumor, such as prostate cancer, becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a) 
(1998).  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b) (1998). 
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1) (1998).

The threshold question to be addressed is whether or not the 
appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death. If she has 
not presented a well-grounded claim, then the appeal must 
fail and there is no duty to assist further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1992).  Case law provides that, 
although a claim need not be conclusive to be well-grounded, 
it must be accompanied by supporting evidence that justifies 
a belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The "quality and quantity" of the evidence required to meet 
the statutory burden of presenting a well-grounded claim will 
"depend upon the issue presented by the claim." Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  Where the issue is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991). Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required. Murphy at 81.  An appellant cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak at 611; Grottveit at 92, 93 (1993).

For service connection to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran's service medical records are completely negative 
for findings or diagnoses of prostate cancer.  Those records 
show that he was treated for a duodenal ulcer and 
dermatophytosis in service.

Post-service medical records note that the veteran complained 
of epigastric pain and skin disorders since separation from 
service.  

The veteran was treated for diabetes in 1982.  The most 
recent medical evidence of record notes that the veteran was 
hospitalized due to malignant hypertension in April 1992.  
The veteran was also diagnosed with diabetes.  In November 
1992, the veteran was diagnosed with prostate cancer, 
diabetes and hypertension.  He underwent radical 
prostatectomy with lymphadenectomy later that month.  No 
reference is made to the veteran's service-connected 
disabilities or to the veteran's service.

The veteran died in June 1996.  The death certificate lists 
the cause of death as prostate cancer of four years duration.  
No autopsy was performed.  At the time of his death, service 
connection was in effect for a duodenal ulcer and 
dermatophytosis.  

For the appellant's claim of entitlement to service 
connection for the cause of the veteran's death to be found 
well-grounded, the appellant must show medical evidence (1) 
that the prostate cancer which caused the veteran's death was 
due to service, (2) that the veteran's service-connected 
duodenal ulcer or dermatophytosis caused his death, or (3) 
that the veteran's service-connected duodenal ulcer or 
dermatophytosis caused the prostate cancer which led to the 
veteran's death.

The Board concludes that the claim for entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  The veteran's claims file contains no medical 
evidence showing that prostate cancer had its onset in 
service or that a malignant tumor, such as prostate cancer, 
was present to a compensable degree within one year following 
discharge from service.  Therefore, the second prong of the 
Caluza test has not been met with regard to the claim.  
Similarly, there is no competent medical evidence showing 
that his service-connected duodenal ulcer or dermatophytosis 
caused his death, or that his service-connected disabilities 
in any way caused the prostate cancer which eventually took 
his life.  What is lacking to establish a well-grounded claim 
is competent medical evidence of nexus between the cause of 
the veteran's death and any of the service connected 
disabilities.  This being the case, the Board must find the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well-grounded.

The only opinion that has linked the veteran's service 
connected disabilities with the cause of his death are the 
appellant's own allegations.  However as noted above, lay 
evidence is inadequate to establish a medical nexus between 
the cause of the veteran's death and the service connected 
disabilities.  The appellant is not medically trained and is 
not competent to testify as to the cause of the veteran's 
death.  Consequently, she has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the lay evidence submitted 
does not cross the threshold of mere allegation.  Thus, the 
claim is not well-grounded as it lacks plausibility.

II.  Eligibility for Dependents' Educational Assistance 
Benefits 
under Chapter 35, Title 38, United States Code.

The appellant contends that entitlement to eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code is warranted. 

For the purposes of dependents' educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility: (a) if the veteran: 
(1) was discharged from service under conditions other than 
dishonorable, or died in service, and (2) had a permanent 
total service-connected disability, or (3) had a permanent 
total service-connected disability in existence at the date 
of his death, or (4) died as a result of a service-connected 
disability, or (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power; and (b) the service-connected disability 
or death was the result of active service.  38 C.F.R. § 3.807 
(1998).

The Board notes that the veteran did not die in service, have 
a permanent and total service-connected disability at the 
time of his death, or died as a result of a service-connected 
disability.  Furthermore, section one of this decision has 
denied service connection for the cause of the veteran's 
death.  Therefore, the veteran does not meet the basic 
eligibility criteria found in § 3.807.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well-grounded and 
is therefore denied.

(CONTINUED ON NEXT PAGE)



Entitlement to eligibility for dependents' educational 
assistance 
benefits under to Chapter 35, Title 38, United States Code, 
is denied.



		
	K. J. ALIBRANDO 
	Acting Member, Board of Veterans' Appeals



 

